Case 1:17-cv-00313-MSG Document 72 Filed 04/01/19 Page 1 of 4 PageID #: 2124



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

Kyowa Hakko Bio, Co., Ltd, et al          :      CIVIL ACTION
                  Plaintiffs,             :
                                          :
              v.                          :
                                          :      NO. 17-cv-00313-MSG
Ajinomoto Co., Ltd. et al                 :
                    Defendants.           :

                             MEMORANDUM OPINION

       The Defendants (collectively, “Ajinomoto”) want to depose a corporate

representative of the Plaintiffs (collectively, “Kyowa”) under Fed. R. Civ. Pro. 30(b)(6),

in advance of claim construction. See Letter of Chad S.C. Stover dated March 28, 2019

(“Stover letter”). The point of the deposition is to collect information on how Kyowa

determined “average particle size of amino acid crystals added to a medium containing a

microorganism for producing an amino acid,” among other things. See Stover letter

attachment, “Topics for Examination,” ¶ 4. The subject is at the core of the claim

construction dispute. Ajinomoto also wants to question a corporate designee about

Kyowa’s efforts to comply with document production requests. Id., ¶¶ 1-3.

       Kyowa objects for various reasons, prime among them that extrinsic evidence of

the kind sought by Ajinomoto is of marginal probative value in a claim construction

proceeding. See Letter of Ronald P. Golden, III dated March 28, 2019 (“Golden letter”).

I held a hearing on the record via telephone conference on Friday, March 29, 2019.

       Kyowa makes a legitimate point, but there is a difference between no probative

value and a little probative value. The Federal Circuit holds that extrinsic evidence “may

be useful in claim construction, but it should be considered in the context of the intrinsic

evidence.” Biagro Western Sales, Inc. v. Grow More, Inc., 423 F.3d 1296, 1302 (Fed.
Case 1:17-cv-00313-MSG Document 72 Filed 04/01/19 Page 2 of 4 PageID #: 2125



Cir. 2005). It is true, as Kyowa points out, that expert reports will be available to provide

extrinsic evidence. See Golden letter, at 1-2. That does not mean that deposition

testimony by a corporate representative on the issue of how Kyowa itself measured

average particle size of amino acid crystals will have no value. Experts and courts

sometimes rely on industry practice as background in determining how a person skilled

in the art would have understood claim language. See Eidos Display, LLC v. AU

Optronics Corp., 779 F.3d 1360, 1365 (Fed. Cir. 2015) (“the state of the art for

manufacturing LCD panels always had been to form contact holes for source wiring

connection terminals that are separate from contact holes for gate wiring connection

terminals.”).

       It may be that intrinsic evidence will be sufficient to construe the claims. If that is

so, I will not consider extrinsic evidence. See Interactive Gift Exp., Inc. v. Compuserve

Inc., 256 F.3d 1323, 1332 (Fed. Cir. 2001) (“If the meaning of the claim limitations is

apparent from the totality of the intrinsic evidence, then the claim has been construed.

If however a claim limitation is still not clear, we may look to extrinsic evidence to help

resolve the lack of clarity.”). There is no guarantee that the deposition testimony will be

admissible or helpful, but that is often the case when discovery is permitted. See Fed. R.

Civ. Pro. 26(b)(1) (“Information within the scope of discovery need not be admissible in

evidence to be discoverable.”)

       The meaning of the phrase “average particle size,” among others, will be the

subject of claim construction. See Doc. No. 68-1 at 2 (Claim Construction Chart). It

seems appropriate, in this case, to permit the deposition to go forward and allow the

parties to use or criticize the utility of the testimony during briefing on claim

construction. I have considered the stakes at issue in the litigation, Kyowa’s superior

                                              2
Case 1:17-cv-00313-MSG Document 72 Filed 04/01/19 Page 3 of 4 PageID #: 2126



access to the information requested, the parties’ resources, and the potential for the

information elicited at the deposition to be helpful in construing the claim. See Fed. R.

Civ. Pro. 26(b)(1). I find that one 30(b)(6) deposition of seven (7) hours in length is not

a disproportionate burden for Kyowa to bear, if the topics for examination are

narrowed. Id.

        Topics 1-3 are stricken. Each of them concerns Kyowa’s responses, so far, to

document requests. This is tangential to claim construction. I do not preclude the

possibility that the subject may be inquired into at some point in this case, but right now

it promises to sidetrack the path to early claim construction.

        I will permit topics 4 and 5,1 both of which are relatively discrete and bear

directly on information that may be helpful during claim construction. I will not permit

topic 6, which concerns “Kyowa’s pre-April 12, 2005, experiments in which crystals of

an amino acid were added to a medium containing a microorganism having the ability to

produce the amino acid.” The subject promises to be a general inquisition into

experiments rather than being focused on the specific language at stake in claim

construction. I will permit topic 7, which concerns “[t]he measurements and

experiments reported in the documents that Kyowa has produced in this matter.”

However, I will limit the scope of the topic to “measurements and experiments

[concerning the average particle size of amino acid crystals added to a medium

containing a microorganism for producing an amino acid] reported in the documents




1Topic 4 is “Kyowa’s pre-April 12, 2005, measurements and calculations to determine the average particle
size of amino acid crystals added to a medium containing a microorganism for producing an amino acid.”
Topic 5 is “[t]he nature, meaning, and use by Kyowa of the measurements and calculations output by
LMS-24 particle distribution analyzers, pre-April 12, 2005.”

                                                   3
Case 1:17-cv-00313-MSG Document 72 Filed 04/01/19 Page 4 of 4 PageID #: 2127



that Kyowa has produced in this matter.” See Fed. R. Civ. Pro. 26(c)(1)(D) (court may

enter an order “limiting the scope of . . . discovery to certain matters[.]”).

       An Order is filed with this Memorandum Opinion.




                                                  BY THE COURT:



                                                   s/Richard A. Lloret
                                                  RICHARD A. LLORET
                                                  U.S. MAGISTRATE JUDGE




                                              4
